On Appellant’s Second Request to File Motion for Rehearing
PER CURIAM.
Appellant files an affidavit the purport of which is that his motion for rehearing was deposited in Box A, at the Capitol Station Post Office in Austin at 4:45 P.M. on January 21, 1960, this date being the last day on which such motion could be filed under Rule 458, T.R.C.P.
Box A is the post office box rented by this Court.
We accept as correct for the purpose of this opinion the facts stated in appellant’s affidavit although it is apparent that most of them are not within affiant’s knowledge.
Under Rule 458 the motion for rehearing must be filed with the Clerk.
In Rowney v. Rauch, Tex.Civ.App. Fort Worth, 258 S.W.2d 371, 373, writ ref., it was held that a motion for new trial presented to the Judge was not filed as required by Rule 324, T.R.C.P., the Court saying:
“At least for the purposes of an appeal, an instrument is not filed until it is deposited with the clerk of the court for the purpose of making it a part of the records in the case.”
Among the authorities cited in support of this statement of law was our opinion in Dyches v. Ellis, Tex.Civ.App., 199 S.W.2d 694, 697, where Chief Justice Mc-Clendon for this Court used this language:
“It is essential to filing, however, that the document be left with the officer among the file papers of the case, as a permanent portion of the record.”
It is our opinion that the motion was not filed with the Clerk while it lay in a post office box located about 200 yards from the Clerk’s office. It is not shown nor averred that the Clerk knew of its existence. Her duty with respect to the motion was in no manner invoked.
Motion denied.